Title: From Louisa Catherine Johnson Adams to John Adams, 21 March 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 21 March 1823
				
				Worn out by fatigue parties influenza and all sorts of weariness both of mind and body I have really been too idle to attend to my correspondence and have scarcely taken a pen in my hand—The apology is a poor one but such as it is you must be content to accept it for it is the truth—The City has been profoundly dull since the adjournment of Congress and we have had but one event to enliven us since your last Letters. Mr.  was engaged to be married to Miss Kitty Lee and I had the honour to be invited to the Wedding which was to take place the Thursday after the close of the Session. The day arrived and I had prepared to attend when lo! and behold a note was brought to me stating “that circumstance not within the controul of the family” must prevent their receiving the invited Guests and I soon after learnt that the marriage in consequence of a conversation between the Bride and Bridegroom elect the Eveng. previous in which he declared if he was not more successfull in new Orleans than he had been here he should shoot himself induced the Lady to declare off and she actually went off to Baltimore the next morning with all her Wedding paraphernalia which had been made up at a great cost—The good Gentleman has borne his misfortune with great courage or rather as HE says like a Roman—It is a fine specimen of modern heroism and worthy of imitation more especially as neither of the party’s had anything to live upon but their finery—The day before yesterday we went to Mount Vernon with Mr Webster Mr Pinkney Mr Carter Miss Hopkinson and Mary George and myself—No accident of any consequence occurred but the breaking the Shafts of Georges Gig which fortunately  or was near Alexandria—Mr Coolidge happened to be coming on in a Carriage and took him up so that we were enabled to continue our expedition—It is really disgusting to think that the remains of so great a man should be enshrined in so worthless a tomb—To his name the Nation could add no lustre to their own honour they ought to do something to wash away the vile stigma of ingratitude and the disgrace of shame.—God Bless you both
				
					L. C. Adams—
				
				
			